       Case 3:15-cv-00675-JBA Document 1335 Filed 11/18/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                                         ) November 18, 2019
                      Relief Defendants. )
_________________________________________)

RELIEF DEFENDANTS’ EMERGENCY MOTION FOR ATTORNEY FEES TO RETAIN
  ATTORNEYS RE: BAIL BOND FORFEITURE AND RELATED PROCEEDINGS

      Relief Defendants Shalini Ahmed, her three minor children I.I. 1, I.I. 2, and I.I. 3,

I-Cubed Domains, LLC, Shalini Ahmed 2014 Grantor Retained Annuity Trust, DIYA

Holdings LLC, DIYA Real Holdings LLC (together, the “Relief Defendants”), file this

Emergency Motion for a Release of Funds to Retain a Bond Forfeiture Attorney and for

related bond forfeiture proceedings and matters. The Relief Defendants incorporate

their Motion for An Enforcement of Injunction [ECF No. 1327, “Injunction Motion”] in this

Motion. The Relief Defendants reserve all rights.

                                    BACKGROUND

      The Relief Defendants provide the following for the Court’s benefit:

      1)     On May 24, 2019, the Department of Justice moved the United States
             District Court for the District of Massachusetts (“MA Court”) in the MA
             Case1 for a Declaration of Bond Forfeiture declaring the Bond used to



1 US v. Iftikar Ahmed, Case No. 1:15-cr-10131-NMG (D. Mass.) (“MA Case”).



                                            -1-
         Case 3:15-cv-00675-JBA Document 1335 Filed 11/18/19 Page 2 of 5



                secure the Defendant’s appearance as forfeited due to the Defendant’s
                non-appearance.

        2)      Ms. Ahmed opposed the motion for declaration of bond forfeiture and also
                moved to intervene in the matter.

        3)      On November 7, 2019, the MA Court granted the Department of Justice’s
                Motion for Declaration of Bond Forfeiture and denied Ms. Ahmed’s Motion
                to Intervene without prejudice.2

        4)      On November 11, 2019, the Relief Defendants filed the Injunction Motion
                in this Court.

                                             ARGUMENTS

        The Relief Defendants move this Court for a release of funds to retain attorneys

with relevant expertise so that the Relief Defendants are adequately represented in any

bail forfeiture hearings and processes and related proceedings, including potential

proceedings in Connecticut, as the forfeiture of a $9 million bond has just been

declared. While the Relief Defendants have filed the Injunction Motion in this Court,

they must respond to the grant of Declaration of Bond Forfeiture, the denial, without

prejudice, of Ms. Ahmed’s Motion to Intervene in the MA Case, and defend in the bail

forfeiture process, including and not limited to, any briefings and/or hearings on the

vacate of bond forfeiture declaration, the determination of the proper bail amount and

bail remission, and other related proceedings including potential proceedings in

Connecticut, all while briefing and a ruling on the Injunction Motion occurs.

        The Relief Defendants incorporate their Injunction Motion in this Motion and for

the reasons specified in their Injunction Motion, request a release of up to $350,0003 to




2 The Relief Defendants reserve the right to challenge or appeal the Order.
3 Relief Defendants reserve the right to request additional funds, should it be needed in this process.


                                                    -2-
        Case 3:15-cv-00675-JBA Document 1335 Filed 11/18/19 Page 3 of 5



retain counsel4 so that they are adequately represented in the MA Case as well as in

the determination of the proper bail amount, vacation of bail and bail remission, and/or

any bail forfeiture hearings or related issues, including in Connecticut.             The Relief

Defendants propose to follow the same procedure for payment as directed with their

appellate counsel.

There is Good Cause for the Court to Consider this Motion on an Expedited Basis

       Pursuant to District of Connecticut Local Rule 7(a)(6), the Relief Defendants

have designated this Motion as an “emergency” Motion and seek expedited

consideration of the same by this Court. The Relief Defendants respectfully represent

that good cause exists for such expedited consideration due to the fact that there has

been a Declaration of Bond Forfeiture against frozen assets and the forfeiture process

is moving forward. The Relief Defendants do not know the next steps in the MA Case

or in the bond forfeiture process and urgently require the aid, advice and guidance of

counsel familiar with the bond forfeiture process in this matter and to preserve their

rights. In addition, the equities weigh in favor of an expedited consideration as Ms.

Ahmed and her three minor children reside in the home.

                                        CONCLUSION

       For the reasons set forth above, the Relief Defendants respectfully request that

the Court grant the relief requested and release up to $350,000 so that the Relief

Defendants can be adequately represented in any bail forfeiture proceedings and

related matters.




4 The Relief Defendants have identified counsel; however, such counsel needs to be assured of being
 paid given the asset freeze.



                                               -3-
Case 3:15-cv-00675-JBA Document 1335 Filed 11/18/19 Page 4 of 5



                            Respectfully Submitted,



                            By: /s/ Paul E. Knag
                               Paul E. Knag – ct04194
                               pknag@murthalaw.com
                               Murtha Cullina LLP
                               177 Broad Street, 16th Floor
                               Stamford, Connecticut 06901
                               Telephone: 203.653.5400
                               Facsimile: 203.653.5444

                               Attorneys for Relief Defendants
                               I-Cubed Domain, LLC, Shalini Ahmed,
                               Shalini Ahmed 2014 Grantor Retained
                               Annuity Trust, Diya Holdings, LLC, Diya
                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                              -4-
       Case 3:15-cv-00675-JBA Document 1335 Filed 11/18/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing RELIEF DEFENDANTS’

EMERGENCY MOTION FOR ATTORNEY FEES TO RETAIN ATTORNEYS RE: BAIL

BOND FORFEITURE AND RELATED PROCEEDINGS will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF system.

                                         /s/ Paul E. Knag
                                        Paul E. Knag – ct04194




                                          -5-
